DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               NAIL A. HARRY,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-1785

                            [October 11, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case Nos. 501998CF000341, 501998CF000344, 501998CF001488.

   Neil A. Harry, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, FORST and KLINGENSMITH, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.